Citation Nr: 0301740	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-01 577A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959 and from March to December 1966.  

This matter is returned before the Board of Veterans' Appeals 
(Board), initially on appeal from a May 1997 rating action of 
the Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that any 
current psychiatric disorder was not incurred or aggravated 
by service, nor was a psychosis compensably disabling within 
one year of the veteran's separation from active duty. 

2.  No competent evidence has been submitted to show that any 
current psychiatric disorder is related to an incident in 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in active service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110, 1131, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

There has been a change in the law during the pendency of the 
veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA are defined.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These 
statutory and regulatory changes are liberalizing and are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

The statutes and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The statutes and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the statutes or the implementing regulations.  In this 
regard, the RO obtained outpatient and inpatient treatment 
records from the Rhode Island Hospital.  Additionally, the RO 
attempted, without success, to obtain treatment records from 
Dr. Tej V. Bansal.  The veteran was advised by letter in 
October 1996 of the need to identify or submit additional 
evidence in support of his claim, but he did not respond to 
the RO's request.  

Furthermore, the Board remand of August 1999 required the RO 
to confirm the veteran's periods of active duty service.  The 
record reflects that the RO contacted the National Personnel 
Records Center (NPRC) in 1999 and in 2002 and requested 
confirmation of his military service.  In an April 2002 
response, the NPRC confirmed that the veteran served on 
active duty for the periods from January 1956 to December 
1959 and from March to December 1966.  In October 2002, the 
NPRC stated that all service medical and personnel records 
had been provided to VA.  Thus, the Board is satisfied that 
the RO complied with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
advised of the laws and regulations pertinent to his claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran and his representative have provided 
argument on the pertinent facts in statements associated with 
the claims folder.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Therefore, having 
the Board render its decision on his appeal at this time will 
not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The statement of the case and supplemental statement of the 
case also provided notice to the veteran of what the evidence 
of record, including evidence provided by the appellant, 
revealed.  Finally, these documents provided notice why this 
evidence was insufficient to grant service connection for an 
acquired psychiatric disorder, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA did to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Additionally, service connection may be granted if a 
psychosis was compensably disabling within one year of the 
veteran's separation from active duty.  38 C.F.R. §§ 3.307, 
3.309. 

The veteran's service medical records, to include entrance 
and discharge examinations, do not show complaints of or 
treatment for an acquired psychiatric disorder.  

The only evidence is support of the veteran's claim are 
associated records from Rhode Island Hospital for the period 
from March to July 1996.  Therein, in March 1996, the veteran 
complained of feeling discouraged for the three months and 
being preoccupied with multiple worries.  The impression was 
that he suffered from an adjustment disorder with mixed 
emotional features and marital discord.  Thereafter, in June 
1996, and subsequent to surgical treatment for a heart 
disorder, the veteran reported that he was anxious, 
disoriented and confused.  He reported that he had always 
been nervous and depressed since an accident four and one 
half years ago.  The impression was rule out adjustment 
disorder, symptoms consistent with mixed anxiety and 
depressed mood, and a cognitive disorder, not otherwise 
specified.  The examiner commented that the veteran's cardiac 
condition was directly effecting his anxiety.  Furthermore, 
the examiner noted that his orientation and confusion might 
be related to anesthetics received for his heart operation.  

Upon review of such evidence, to include all the evidence 
associated with the veteran's claims folder, the Board finds 
that service connection for an acquired psychiatric disorder 
is not warranted.  In this regard, there is no competent 
medical evidence that the veteran suffered from an acquired 
psychiatric condition in service; nor is there evidence 
linking a current disorder to his active duty military 
service.  

As discussed above, the veteran was provided numerous 
opportunities to submit evidence of a current disorder or 
evidence relating a current condition to service.  While VA 
has a duty to assist the veteran in the development of his 
claim, that duty is not limitless.  His cooperation in 
responding to requests for information is required.  As the 
United States Court of Appeals for Veterans Claims has noted, 
the duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet.App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet.App. 480 (1992).  
Thus, in the absence of such competent evidence in support of 
his claim, the Board has no choice but to deny his claim.  

The benefit sought on appeal is denied.  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

